Citation Nr: 0912063
Decision Date: 04/01/09	Archive Date: 06/02/09

DOCKET NO. 06-34 247A                      DATE APR 01 2009 

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 

THE ISSUES 

1. Entitlement to service connection for a back disability. 

2. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for cervical spine collapse due to spinal stenosis. 

ATTORNEY FOR THE BOARD 

Timothy D. Rudy, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from February 1961 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required. 

REMAND 

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are applicable to this appeal. A review of the record reveals that the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his service connection claim and his § 1151 claim by correspondence dated in October 2004 and April 2006. 

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. See 38 C.F.R. § 3.159 (2008). For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile. 38 C.F.R. § 3.159(c). 

The veteran has maintained that he either injured his cervical spine in service, or developed additional cervical spine disability as a result of treatment at a VAMC. The RO has issued a statement of the case (SOC) and a supplemental statement of the case (SSOC). The only issue shown on the title page of these documents addresses additional cervical spine disability as a result of treatment at a VAMC. However, both the SOC and the SSOC discuss the service connection issue within the respective documents. Each issue should be shown separately on the title page. 

In this case, the Veteran contends that he injured his spine while in service in 1961, and that due to a delay in treatment for his cervical spine condition by a physician at the Asheville, North Carolina VA Medical Center ("VAMC") in the late 1990s and during the early 21st century his cervical spinal condition deteriorated more than it should have and he became unable to work. The record reflects that on February 7, 2002, the Veteran slipped and fell off the back of a dump truck injuring his upper 

- 2 - 

chest, the back of his neck, and his upper arms. He was initially seen at a VA medical facility, but surgery on the neck was performed privately. 

The Board notes that in the Veteran's statement submitted when he filed his claims, he disclosed that he had applied for supplemental security income (SSI) benefits from the Social Security Administration (SSA). Information in the claims file discloses that the RO confirmed that the Veteran was in receipt of such SSA benefits. There is no indication in the claims file that the RO ever attempted to obtain a copy of SSA's decision, the Veteran's SSA medical records, and any subsequent decisions or medical records. 

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992). Thus, the Board finds that the AMC/RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

The record reflects that following service, in 1966, the Veteran was involved in a race car accident, necessitating surgery. Records from that hospitalization should be obtained and associated with the claims folder. 

Also associated with the claims folder is a medical report from the Neurological Mountain Center, showing the date of service (DOS) as December 22, 2003. Page one of that report is missing and should be obtained and associated with the claims folder. 

The AMC/RO also should obtain and associate with the claims file all outstanding VA records. The claims file reflects that the Veteran has received medical treatment from the Asheville VA Medical Center ("VAMC"); however, as the 

- 3 - 

claims file only includes records from this facility dated up to October 2006, any additional records from that facility should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action: 

1. The AMC/RO should obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security SSI benefits as well as the medical records relied upon concerning that claim. If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder. Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested. 

2. The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, V A and non-VA, which treated the Veteran for his back and neck disorders, and whose records are not found within the claims file. He should be asked whether, at any time since 1962, he has filed worker compensation claims, and he should be requested to provide the necessary details in order for the AMC?RO to obtain those records. Of particular interest are any outstanding records of evaluation and/or treatment of these disorders from the Asheville V AMC, for the period from October 2006 to the present, as well as any medical records resulting from the 1966 race car accident. 

- 4 - 

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3. After completion of the above and any additional development deemed necessary, the issues of entitlement to service connection for a back disability and entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for cervical spine collapse due to spinal stenosis, should be reviewed. If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case addressing both issues and noting both issues on the title page, and he should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

RENEE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals 

- 5 - 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 6  



